Exhibit (10)DD

[target1634859v2exhibi_image1.gif]
    


Target Corporation 2011 Long-Term Incentive Plan


RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made in Minneapolis,
Minnesota as of the date of grant (the “Grant Date”) set forth in the award
letter (the “Award Letter”) by and between the Company and Brian C. Cornell (the
“Executive”). This award (the “Award”) of Restricted Stock Units (“RSUs”),
provided to you as a Service Provider, is being issued under the Target
Corporation 2011 Long-Term Incentive Plan (the “Plan”), subject to the following
terms and conditions. The intent of the Award is for the Executive to earn the
Award, subject to minimum Company performance, for providing Service to the
Company or a Subsidiary over the period starting on the Grant Date and ending on
March 11, 2015 and, except for the specific circumstances described in this
Agreement, receive the Shares issuable under the RSUs within 20 days of the
Vesting Date.


1.    Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2.    Grant of RSUs. Subject to the relevant terms of the Plan and this
Agreement, as of the Grant Date, the Company has granted the Executive the
number of RSUs set forth in the Award Letter.


3.    Performance Condition. The Award is subject to a performance condition
established by the Committee for a period comprised of the third and fourth
fiscal quarters of the Company’s fiscal year ending January 31, 2015 (the
“Performance Period”). Except as set forth in Section 6, as a condition to the
receipt of any Shares in settlement of the Award, the Company’s U.S. Segment
Profit for the Performance Period must be greater than $0 (the “Performance
Condition”). The Committee shall determine whether the Performance Condition is
satisfied as soon as practicable after completion of the Performance Period, but
in any event not later than November 30, 2015 (the date the Committee so
determines, the “Determination Date”). Except as set forth in Section 6, the
Award shall be cancelled and the Executive shall have no rights hereunder if
either (a) the Determination Date does not occur or (b) the Committee determines
on the Determination Date that the Performance Condition has not been satisfied.


4.    Vesting Schedule. The RSUs shall vest on the earlier of: (a) March 11,
2015, in which case, all of the RSUs shall become vested; (b) the date that the
conditions for an Accelerated Vesting Event set forth in Section 5 are
satisfied, in which case, all of the RSUs shall become vested; or (c) as
specified in Section 6. The date of vesting is referred to as the “Vesting
Date”. All such vested RSUs shall be paid out as provided in Section 10, in






--------------------------------------------------------------------------------



accordance with and subject to any restrictions set forth in this Agreement, the
Plan or any Release Agreement the Executive may be required to enter pursuant to
Section 5. “Release Agreement” means an agreement containing a release of
claims, a covenant not to engage in competitive employment, and/or other
provisions deemed appropriate by the Committee in its sole discretion.


5.    Accelerated Vesting Events. Upon the occurrence of one of the following
events (each, an “Accelerated Vesting Event”), the RSUs subject to this
Agreement shall become vested as provided below:


(a)    Death. In the case of the Executive’s death prior to the Executive’s
termination of Service, the RSUs shall vest in full (if the Performance
Condition is satisfied) as of the later of (i) the Determination Date, or (ii)
the date of the Executive’s death.


(b)    Disability. In the case of the Executive’s Disability prior to the
Executive’s termination of Service, the RSUs shall vest in full (if the
Performance Condition is satisfied) as of the later of (i) the Determination
Date, or (ii) the date of the Executive’s Disability.


(c)    Involuntary Service Separation. Notwithstanding any other provisions of
this Agreement to the contrary, and provided that within sixty (60) days of the
Executive’s termination of Service the Company has received a valid unrevoked
Release Agreement from the Executive, if the Executive’s Service is
involuntarily terminated by the Company or a Subsidiary to which the Executive
is providing Service (the “Service Recipient”) prior March 11, 2015 other than
for Cause (an “Involuntary Service Separation”), then 100% of the RSUs shall
vest (if the Performance Condition is satisfied) as of the later of (i) the
Determination Date, or (ii) the date of the Executive’s Involuntary Service
Separation.


6.    Change in Control.


(a)    If a Change in Control occurs, a number of unvested RSUs will immediately
vest such that the total number of RSUs that vest and are converted to Shares
under this Award equals the total number of Shares subject to this Award
multiplied by a fraction. The numerator of such fraction shall be the number of
months that have elapsed between the Grant Date and the Change in Control, and
the denominator shall be seven (7) months. Any of the RSUs that do not vest
under this Section 6(a) shall terminate immediately and the Executive shall have
no rights hereunder with respect to those unvested RSUs.


(b)    If, prior to a Change in Control, the Committee has determined on the
Determination Date that the Performance Condition has not been satisfied, then
the Award shall be cancelled and the Executive shall have no rights hereunder.


7.    Cause. Notwithstanding any other provisions of this Agreement to the
contrary, if the Committee concludes, in its sole discretion, that the
Executive’s Service was terminated in whole or in part for Cause, all of the
RSUs subject to the Award shall terminate immediately and the Executive shall
have no rights hereunder.



2.

--------------------------------------------------------------------------------



8.    Other Termination; Changes of Service. If the Executive’s termination of
Service occurs at any time prior to March 11, 2015 for any reason not meeting
the conditions specified in Sections 5 through 7, all of the RSUs subject to the
Award shall terminate effective as of the date of termination of Service and the
Executive shall have no rights hereunder. Service shall not be deemed terminated
in the case of (a) any approved leave of absence, or (b) transfers among the
Company and any Subsidiaries in the same Service Provider capacity; however, a
termination of Service shall occur if (i) the relationship the Executive had
with the Company or a Subsidiary at the Grant Date terminates, even if the
Executive continues in another Service Provider capacity with the Company or a
Subsidiary, or (ii) the Executive experiences a “separation from service” within
the meaning of Code Section 409A.


9.    Dividend Equivalents. The Award is being granted with an equal number of
dividend equivalents. Accordingly, the Executive shall have the right to receive
additional RSUs with a value equal to the regular cash dividend paid on one
Share for each RSU held pursuant to this Agreement prior to the conversion of
RSUs and issuance of Shares pursuant to Section 10. The number of additional
RSUs to be received as dividend equivalents for each RSU held shall be
determined by dividing the cash dividend per share by the Fair Market Value of
one Share on the dividend payment date; provided, however, that for purposes of
avoiding the issuance of fractional RSUs, on each dividend payment date the
additional RSUs issued as dividend equivalents shall be rounded up to the
nearest whole number. All such additional RSUs received as dividend equivalents
shall be subject to forfeiture in the same manner and to the same extent as the
original RSUs granted hereby, and shall be converted into Shares on the basis
and at the time set forth in Section 10 hereof.


10.    Conversion of RSUs and Issuance of Shares.


(a)    Timing. Vested RSUs shall be converted to Shares and shall be issued
within 20 days following the earliest to occur of (i) March 11, 2015, (ii) the
Executive’s “separation from service” as such term is defined for purposes of
Code Section 409A, (iii) the Executive’s death, or (iv) the Executive’s
Disability (as determined by the Committee in its sole discretion, provided such
determination complies with the definition of disability under Code Section
409A). Notwithstanding the foregoing, if any of the events specified in
subsections (ii), (iii), or (iv) of this Section 10(a) occur prior to the end of
the Performance Period, then the vested RSUs shall be converted to Shares and
shall be issued within 90 days following completion of the Performance Period.
The Committee in its sole discretion may accelerate or delay the distribution of
any payment under this Agreement to the extent allowed under Code Section 409A.


(b)    Change in Control. In the event of a Change in Control, vested RSUs shall
be converted to Shares and shall be issued within ten days after the Change in
Control.


(c)    Unvested RSUs. All of the RSUs subject to the Award that are unvested as
of the time the vested RSUs are converted and Shares are issued under this
Section 10 shall terminate immediately and the Executive shall have no rights
hereunder with respect to those unvested RSUs.



3.

--------------------------------------------------------------------------------



(d)    Code Section 409A. Payment of amounts under this Agreement are intended
to be exempt from the requirements of Code Section 409A and this Agreement shall
in all respects be administered and construed to give effect to such intent.


11.    Taxes. The Executive acknowledges that (a) the ultimate liability for any
and all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”) legally due by him or her is and
remains the Executive’s responsibility and may exceed the amount actually
withheld by the Company and/or the Service Recipient and (b) the Company and/or
the Service Recipient or a former Service Recipient, as applicable, (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting and/or conversion of the RSUs and issuance of Shares; (ii) do not
commit and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Executive’s liability for
Tax-Related Items; (iii) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction if the Executive has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event; and (iv) may refuse to deliver the Shares to the
Executive if he or she fails to comply with his or her obligations in connection
with the Tax-Related Items as provided in this Section.


The Executive authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Shares that would otherwise be delivered to the
Executive the highest number of whole Shares that the Company determines has a
value less than or equal to the aggregate applicable Tax-Related Items. In lieu
thereof, the Executive may elect at the time of conversion of the RSUs such
other then-permitted method or combination of methods established by the Company
and/or the Service Recipient to satisfy the Executive’s Tax-Related Items.


12.    Limitations on Transfer. The Award shall not be sold, assigned,
transferred, exchanged or encumbered by the Executive other than pursuant to the
terms of the Plan.


13.    Recoupment Provision. In the event of a restatement of the Company’s
consolidated financial statements that is caused, in whole or in part, by the
intentional misconduct of the Executive, the Company may take one or more of the
following actions with respect to the Award, as determined by the Compensation
Committee of the Board (the “Compensation Committee”) in its sole discretion,
and the Executive shall be bound by such determination:


(a)    cancel all or a portion of the RSUs, whether vested or unvested, and any
or all dividend equivalents related to the Award; and


(b)    require repayment of all or any portion of the amounts realized or
received by the Executive resulting from the conversion of RSUs to Shares or the
sale of Shares related to the Award.


The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error. The

4.

--------------------------------------------------------------------------------



term “intentional misconduct” shall be limited to conduct that the Compensation
Committee determines indicates intent to mislead management, the Board, or the
Company’s shareholders, but shall not include good faith errors in judgment made
by the Executive.


The Executive agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the
Executive under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. The Executive further agrees that the terms
of this Section shall survive the Executive’s termination of Service and any
conversion of the Award into Shares. This Section 13 shall not apply, and no
amounts may be recovered hereunder, following a Change in Control.


14.    No Employment Rights. Nothing in this Agreement, the Plan or the Award
Letter shall confer upon the Executive any right to continued Service with the
Company or any Subsidiary, as applicable, nor shall it interfere with or limit
in any way any right of the Company or any Subsidiary, as applicable, to
terminate the Executive’s Service at any time with or without Cause or change
the Executive’s compensation, other benefits, job responsibilities or title
provided in compliance with applicable local laws and permitted under the terms
of the Executive’s Service contract, if any.


(a)    The Executive’s rights to vest in the RSUs or receive Shares after
termination of Service shall be determined pursuant to Sections 4 through 10.
Those rights and the Executive’s date of termination of Service will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar notice period pursuant
to local law).


(b)    This Agreement, the Plan and the Award Letter are separate from, and
shall not form, any part of the contract of Service of the Executive, or affect
any of the rights and obligations arising from the Service relationship between
the Executive and the Company and/or the Service Recipient.


(c)    No Service Provider has a right to participate in the Plan. All decisions
with respect to future grants, if any, shall be at the sole discretion of the
Company and/or the Service Recipient.


(d)    The Executive will have no claim or right of action in respect of any
decision, omission or discretion which may operate to the disadvantage of the
Executive.


15.    Nature of Grant. In accepting the grant, the Executive acknowledges,
understands, and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement,
and any such modification, amendment, suspension or termination will not
constitute a constructive or wrongful dismissal;


(b)    the RSUs are extraordinary items and are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any

5.

--------------------------------------------------------------------------------



severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or welfare or retirement benefits or
similar payments;


(c)    in no event should the RSUs be considered as compensation for, or
relating in any way to, past services for the Company or the Service Recipient,
nor are the RSUs or the underlying Shares intended to replace any pension rights
or compensation;


(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(e)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Executive’s participation
in the Plan or the RSUs;


(f)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Executive’s Service
(for any reason whatsoever and whether or not in breach of local labor laws),
and in consideration of the grant of the RSUs to which the Executive is
otherwise not entitled, the Executive irrevocably (i) agrees never to institute
any such claim against the Company or the Service Recipient, (ii) waives the
Executive’s ability, if any, to bring any such claim, and (iii) releases the
Company and the Service Recipient from any such claim. If, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Executive shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and


(g)    the Executive is hereby advised to consult with personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the RSUs or the Plan.


16.    Governing Law; Venue; Jurisdiction; Severability. To the extent that
federal laws do not otherwise control, this Agreement, the Award Letter, the
Plan and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Minnesota without regard to its
conflicts-of-law principles and shall be construed accordingly. The exclusive
forum and venue for any legal action arising out of or related to this Agreement
shall be the United States District Court for the District of Minnesota, and the
parties submit to the personal jurisdiction of that court. If neither subject
matter nor diversity jurisdiction exists in the United States District Court for
the District of Minnesota, then the exclusive forum and venue for any such
action shall be the courts of the State of Minnesota located in Hennepin County,
and the Executive, as a condition of this Agreement, consents to the personal
jurisdiction of that court. If any provision of this Agreement, the Award Letter
or the Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Agreement, the Award
Letter or the Plan, and the Agreement, the Award Letter and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.



6.

--------------------------------------------------------------------------------



17.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Executive’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Executive to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.


18.    Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be incorporated into this Agreement and are integral parts hereof. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern. The Company or a third
party designated by the Company may deliver to the Executive by electronic means
any documents related to his or her participation in the Plan. The Executive
acknowledges receipt of a copy of the Plan and the Award Letter.  




[End of Agreement]



7.